Exhibit 10.1

 

ACCURIDE CORPORATION

2005 INCENTIVE AWARD PLAN

(AS AMENDED AND RESTATED)

 

ARTICLE 1

 

PURPOSE

 

The purpose of the Accuride Corporation 2005 Incentive Award Plan (the “Plan”)
is to promote the success and enhance the value of Accuride Corporation, a
Delaware corporation (the “Company”) by linking the personal interests of
Directors, Employees, and Consultants to those of Company stockholders and by
providing such individuals with an incentive for outstanding performance to
generate superior returns to Company stockholders.  The Plan is further intended
to provide flexibility to the Company in its ability to motivate, attract, and
retain the services of Directors, Employees, and Consultants upon whose
judgment, interest, and special effort the successful conduct of the Company’s
and its Subsidiaries’ operations are largely dependent.  The Plan was originally
adopted on April 14, 2005 and amended and restated on June 14, 2007.  The Plan
is hereby amended and restated effective September 22, 2008.

 

ARTICLE 2

 

DEFINITIONS AND CONSTRUCTION

 

Wherever the following terms are used in the Plan they shall have the meanings
specified below, unless the context clearly indicates otherwise.  The singular
pronoun shall include the plural where the context so indicates.

 

2.1           “Award” means an Option, Restricted Stock, Stock Appreciation
Right, Performance Share, Performance Stock Unit, Performance Award, Dividend
Equivalent, Stock Payment, Deferred Stock, Restricted Stock Unit or a
Performance-Based Award granted to a Participant pursuant to the Plan.

 

2.2           “Award Agreement” means any written agreement, contract, or other
instrument or document evidencing an Award, including through electronic medium.

 

2.3           “Board” means the Board of Directors of the Company.

 

2.4           “Change of Control” means and includes each of the following:

 

(a)           A transaction or series of transactions (other than an offering of
Stock to the general public through a registration statement filed with the
Securities and Exchange Commission) whereby any “person” or related “group” of
“persons” (as such terms are used in Sections 13(d) and 14(d)(2) of the Exchange
Act) (other than the Company, any of its subsidiaries, an employee benefit plan
maintained by the Company or any of its subsidiaries or a “person” that, prior
to such transaction, directly or indirectly controls, is controlled by, or is
under common control with, the Company) directly or indirectly acquires
beneficial ownership (within the meaning of Rule 13d-3 under the Exchange Act)
of securities of the Company possessing more than 35% of the total combined
voting power of the Company’s securities outstanding immediately after such
acquisition; or

 

(b)           During any period of two consecutive years, individuals who, at
the beginning of such period, constitute the Board together with any new
director(s) (other than a director designated by a person who shall have entered
into an agreement with the Company to effect a transaction described in
Section 2.4(a) or Section 2.4(c)) whose election by the Board or nomination for
election by the Company’s stockholders was approved by a vote of a majority of
the directors then still in office who either were directors at the beginning of
the two year period or whose election or nomination for election was previously
so approved, cease for any reason to constitute a majority thereof; or

 

(c)           The consummation by the Company (whether directly involving the
Company or indirectly involving the Company through one or more intermediaries)
of (x) a merger, consolidation, reorganization, or business

 

--------------------------------------------------------------------------------


 

combination or (y) a sale or other disposition of all or substantially all of
the Company’s assets in any single transaction or series of related transactions
or (z) the acquisition of assets or stock of another entity, in each case other
than a transaction:

 

(i)            Which results in the Company’s voting securities outstanding
immediately before the transaction continuing to represent (either by remaining
outstanding or by being converted into voting securities of the Company or the
person that, as a result of the transaction, controls, directly or indirectly,
the Company or owns, directly or indirectly, all or substantially all of the
Company’s assets or otherwise succeeds to the business of the Company (the
Company or such person, the “Successor Entity”)) directly or indirectly, at
least a majority of the combined voting power of the Successor Entity’s
outstanding voting securities immediately after the transaction, and

 

(ii)           After which no person or group beneficially owns voting
securities representing 50% or more of the combined voting power of the
Successor Entity; provided, however, that no person or group shall be treated
for purposes of this Section 2.4(c)(ii) as beneficially owning 50% or more of
combined voting power of the Successor Entity solely as a result of the voting
power held in the Company prior to the consummation of the transaction; or

 

(d)           The Company’s stockholders approve a liquidation or dissolution of
the Company.

 

The Committee shall determine whether a Change in Control of the Company has
occurred under the above definition, and the date of the occurrence of such
Change in Control and any incidental matters relating thereto.

 

2.5           “Code” means the Internal Revenue Code of 1986, as amended.

 

2.6           “Committee” means the committee of the Board described in
Article 12.

 

2.7           “Consultant” means any consultant or adviser if:

 

(a)           The consultant or adviser renders bona fide services to the
Company;

 

(b)           The services rendered by the consultant or adviser are not in
connection with the offer or sale of securities in a capital-raising transaction
and do not directly or indirectly promote or maintain a market for the Company’s
securities; and

 

(c)           The consultant or adviser is a natural person who has contracted
directly with the Company to render such services.

 

2.8           “Covered Employee” means an Employee who is, or could be, a
“covered employee” within the meaning of Section 162(m) of the Code.

 

2.9           “Deferred Stock” means a right to receive a specified number of
shares of Stock during specified time periods pursuant to Article 8.6.

 

2.10 “Director” means a member of the Board, or as applicable, a member of the
board of directors of a Subsidiary.

 

2.11 “Disability” means that the Participant qualifies to receive long-term
disability payments under the Company’s long-term disability insurance program,
as it may be amended from time to time.

 

2.12 “Dividend Equivalents” means a right granted to a Participant pursuant to
Article 8 to receive the equivalent value (in cash or Stock) of dividends paid
on Stock.

 

2.13 “Effective Date” shall have the meaning set forth in Section 13.1.

 

2.14 “Eligible Individual” means any person who is an Employee, Consultant, or
Director, as determined by the Committee.

 

2.15 “Employee” means any officer or other employee (as defined in accordance
with Section 3401(c) of the Code) of the Company or any Subsidiary.

 

2

--------------------------------------------------------------------------------


 

2.16 “Equity Restructuring” shall mean a nonreciprocal transaction between the
company and its stockholders, such as a stock dividend, stock split, spin-off,
rights offering or recapitalization through a large, nonrecurring cash dividend,
that affects the shares of Stock (or other securities of the Company) or the
share price of Stock (or other securities) and causes a change in the per share
value of the Stock underlying outstanding Awards.

 

2.17 “Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

2.18 “Fair Market Value” means, as of any given date, (i) if Stock is traded on
an exchange, the closing price of a share of Stock as reported in the Wall
Street Journal on such date, or if the Stock is not traded on such date, then
the first date immediately preceding such date on which the Stock was traded; or
(ii) if Stock is not traded on an exchange but is quoted on a national market or
other quotation system, the last sales price for the Stock on such date, or if
the Stock is not traded on such date, then the date immediately prior to such
date on which sales prices are reported by a national market or such other
quotation system; or (iii) if the Stock is not publicly traded, the fair market
value established by the Committee acting in good faith.

 

2.19 “Full Value Award” means any Award other than an Option or other Award for
which the Participant pays the intrinsic value (whether directly or by forgoing
a right to receive a payment from the Company).

 

2.20 “Incentive Stock Option” means an Option that is intended to meet the
requirements of Section 422 of the Code or any successor provision thereto.

 

2.21 “Non-Employee Director” means a member of the Board who qualifies as a
“Non-Employee Director” as defined in Rule 16b-3(b)(3) of the Exchange Act, or
any successor definition adopted by the Board.

 

2.22 “Non-Qualified Stock Option” means an Option that is not intended to be an
Incentive Stock Option.

 

2.23 “Option” means a right granted to a Participant pursuant to Article 5 of
the Plan to purchase a specified number of shares of Stock at a specified price
during specified time periods.  An Option may be either an Incentive Stock
Option or a Non-Qualified Stock Option.

 

2.24 “Participant” means an Eligible Individual who has been granted an Award
pursuant to the Plan.

 

2.25 “Performance Award” means a right granted to a Participant pursuant to
Article 8, to receive a cash payment contingent upon achieving certain
performance goals established by the Committee.

 

2.26 “Performance-Based Award” means an Award granted to selected Covered
Employees pursuant to Articles 6 and 8, but which is subject to the terms and
conditions set forth in Article 9.

 

2.27 “Performance Criteria” means the criteria that the Committee selects for
purposes of establishing the Performance Goal or Performance Goals for a
Participant for a Performance Period.  The Performance Criteria that will be
used to establish Performance Goals are limited to the following:  net earnings
(either before or after interest, taxes, depreciation and amortization),
economic value-added (as determined by the Committee), sales or revenue, net
income (either before or after taxes), operating earnings, cash flow (including,
but not limited to, operating cash flow and free cash flow), cash flow return on
capital, return on net assets, return on stockholders’ equity, return on assets,
return on capital, stockholder returns, return on sales, gross or net profit
margin, productivity, expense, margins, operating efficiency, customer
satisfaction, working capital, earnings per share, price per share of Stock, and
market share, any of which may be measured either in absolute terms or as
compared to any incremental increase or as compared to results of a peer group. 
The Committee shall define in an objective fashion the manner of calculating the
Performance Criteria it selects to use for such Performance Period for such
Participant.

 

2.28 “Performance Goals” means, for a Performance Period, the goals established
in writing by the Committee for the Performance Period based upon the
Performance Criteria.  Depending on the Performance Criteria used to establish
such Performance Goals, the Performance Goals may be expressed in terms of
overall Company performance or the performance of a division, business unit, or
an individual.  The Committee, in its discretion, may, within the time
prescribed by Section 162(m) of the Code, adjust or modify the calculation of
Performance Goals for such Performance Period in order to prevent the dilution
or enlargement of the rights of Participants (a) in the event of, or in
anticipation of, any unusual or extraordinary corporate item, transaction,
event, or development, or (b) in recognition of, or in anticipation of, any
other unusual or

 

3

--------------------------------------------------------------------------------


 

nonrecurring events affecting the Company, or the financial statements of the
Company, or in response to, or in anticipation of, changes in applicable laws,
regulations, accounting principles, or business conditions.

 

2.29 “Performance Period” means the one or more periods of time, which may be of
varying and overlapping durations, as the Committee may select, over which the
attainment of one or more Performance Goals will be measured for the purpose of
determining a Participant’s right to, and the payment of, a Performance-Based
Award.

 

2.30 “Performance Share” means a right granted to a Participant pursuant to
Article 8, to receive Stock, the payment of which is contingent upon achieving
certain Performance Goals or other performance based targets established by the
Committee.

 

2.31 “Performance Stock Unit” means a right granted to a Participant pursuant to
Article 8, to receive Stock, the payment of which is contingent upon achieving
certain Performance Goals or other performance based targets established by the
Committee.

 

2.32 “Plan” means this Accuride Corporation Incentive Award Plan, as it may be
amended from time to time.

 

2.33 “Qualified Performance-Based Compensation” means any compensation that is
intended to qualify as “qualified performance-based compensation” as described
in Section 162(m)(4)(C) of the Code.

 

2.34 “Restatement Effective Date” means the date this Amended and Restated Plan
is approved by stockholders in accordance with Section 13.1.

 

2.35 “Restricted Stock” means Stock awarded to a Participant pursuant to
Article 6 that is subject to certain restrictions and may be subject to risk of
forfeiture.

 

2.36 “Restricted Stock Unit” means an Award granted pursuant to Section 8.6.

 

2.37 “Stock” means the common stock of the Company, par value $0.01 per share,
and such other securities of the Company that may be substituted for Stock
pursuant to Article 11.

 

2.38 “Stock Appreciation Right” or “SAR” means a right granted pursuant to
Article 7 to receive a payment equal to the excess of the Fair Market Value of a
specified number of shares of Stock on the date the SAR is exercised over the
Fair Market Value on the date the SAR was granted as set forth in the applicable
Award Agreement.

 

2.39 “Stock Payment” means (a) a payment in the form of shares of Stock, or
(b) an option or other right to purchase shares of Stock, as part of any bonus,
deferred compensation or other arrangement, made in lieu of all or any portion
of the compensation, granted pursuant to Article 8.

 

2.40 “Subsidiary” means any corporation or other entity of which a majority of
the outstanding voting stock or voting power is beneficially owned directly or
indirectly by the Company.

 

ARTICLE 3

 

SHARES SUBJECT TO THE PLAN

 

3.1           Number of Shares.

 

(a)           Subject to Article 11 and Section 3.1(b), the aggregate number of
shares of Stock which may be issued or transferred pursuant to Awards under the
Plan shall be 3,633,988 shares.  The maximum number of shares of Stock that may
be delivered upon exercise of Incentive Stock Options shall be 3,633,988.

 

(b)           Notwithstanding Section 3.1(a): (i) the Committee may adopt
reasonable counting procedures to ensure appropriate counting, avoid double
counting (as, for example, in the case of tandem or substitute awards), and make
adjustments if the number of shares of Stock actually delivered differs from the
number of shares previously counted in connection with an Award; (ii) shares of
Stock that are potentially deliverable under any Award that expires or is
canceled, forfeited, settled in cash or otherwise terminated without a delivery
of such shares to the Participant will not be counted as delivered under the
Plan; (iii) shares of Stock that have been issued in connection with any Award
(e.g., Restricted Stock)

 

4

--------------------------------------------------------------------------------


 

that is canceled, forfeited, or settled in cash such that those shares are
returned to the Company will again be available for Awards; and (iv) shares of
Stock withheld in payment of the exercise price or taxes relating to any Award
and shares equal to the number surrendered in payment of any exercise price or
taxes relating to any Award shall be deemed to constitute shares not delivered
to the Participant and shall be deemed to be available for Awards under the
Plan; provided, however, that, no shares shall become available pursuant to this
Section 3.1(b) to the extent that (x) the transaction resulting in the return of
shares occurs more than ten years after the date of the most recent shareholder
approval of the Plan, or (y) such return of shares would constitute a “material
revision” of the Plan subject to stockholder approval under then applicable
rules of any stock exchange or any quotation system.  In addition, in the case
of any Award granted in substitution for an award of a company or business
acquired by the Company or a subsidiary or affiliate, shares of Stock issued or
issuable in connection with such substitute Award shall not be counted against
the number of shares reserved under the Plan, but shall be available under the
Plan by virtue of the Company’s assumption of the plan or arrangement of the
acquired company or business. This Section 3.1 shall apply to the share limit
imposed to conform to the regulations promulgated under the Code with respect to
Incentive Stock Options only to the extent consistent with applicable
regulations relating to Incentive Stock Options under the Code.  Because shares
will count against the number reserved in Section 3.1 upon delivery, the
Committee may, subject to the share counting rules under this Section 3.1,
determine that Awards may be outstanding that relate to a greater number of
shares than the aggregate remaining available under the Plan, so long as Awards
will not result in delivery and vesting of shares in excess of the number then
available under the Plan.  The payment of Dividend Equivalents in cash in
conjunction with any outstanding Awards shall not be counted against the shares
available for issuance under the Plan.

 

3.2           Stock Distributed.  Any Stock distributed pursuant to an Award may
consist, in whole or in part, of authorized and unissued Stock, treasury Stock
or Stock purchased on the open market.

 

3.3           Limitation on Number of Shares Subject to Awards and Limit on
Performance Awards.  Notwithstanding any provision in the Plan to the contrary,
and subject to Article 11, the maximum number of shares of Stock with respect to
one or more Awards that may be granted to any one Participant during any
twelve-month period (measured from the date of any grant) shall be 500,000 and
the maximum amount that may be paid in cash as a Performance Award that is
intended to be a Performance Based Award shall not exceed $1,000,000.  In
addition, no more than one-half of the shares of Stock available for issuance
pursuant to Awards under Section 3.1(a) may be issued in the form of Full Value
Awards.

 

ARTICLE 4

 

ELIGIBILITY AND PARTICIPATION

 

4.1           Eligibility.

 

(a)           General.  Persons eligible to participate in this Plan include
Employees, Consultants, and all Directors, as determined by the Committee.

 

(b)           Foreign Participants.  Notwithstanding any provision of the Plan
to the contrary, in order to comply with the laws in other countries in which
the Company and its Subsidiaries operate or in which Eligible Individuals
reside, the Committee, in its sole discretion, shall have the power and
authority to:

 

(i)            Determine which Subsidiaries shall be covered by the Plan;

 

(ii)           Determine which Eligible Individuals outside the Unites States
are eligible to participate in the Plan;

 

(iii)          Modify the terms and conditions of any Award granted to Eligible
Individuals outside the United States to comply with applicable foreign laws;

 

(iv)          Establish subplans and modify exercise procedures and other terms
and procedures, to the extent such actions may be necessary or advisable (any
such subplans and/or modifications shall be attached to this Plan as
appendices); provided, however, that no such subplans and/or modifications shall
increase the share limitations contained in Sections 3.1 and 3.3 of the Plan;
and

 

(v)           Take any action, before or after an Award is made, that it deems
advisable to obtain approval or comply with any necessary local governmental
regulatory exemptions or approvals.

 

5

--------------------------------------------------------------------------------


 

Notwithstanding the foregoing, the Committee may not take any actions hereunder,
and no Awards shall be granted, that would violate the Exchange Act, the Code,
any securities law or governing statute or any other applicable law.

 

4.2           Participation.  Subject to the provisions of the Plan, the
Committee may, from time to time, select from among all Eligible Individuals,
those to whom Awards shall be granted and shall determine the nature and amount
of each Award.  No Eligible Individual shall have any right to be granted an
Award pursuant to this Plan.

 

ARTICLE 5

 

STOCK OPTIONS

 

5.1           General.  The Committee is authorized to grant Options to Eligible
Individuals on the following terms and conditions:

 

(a)           Exercise Price.  The exercise price per share of Stock subject to
an Option shall be determined by the Committee and set forth in the Award
Agreement; provided that the exercise price for any Option shall not be less
than 100% of the Fair Market Value of a share of Stock on the date of grant.

 

(b)           Time and Conditions of Exercise.  The Committee shall determine
the time or times at which an Option may be exercised in whole or in part;
provided that the term of any Option granted under the Plan shall not exceed ten
years and that no Option may be exercisable earlier than one year after its date
of grant, except as provided in Section 11.2.  The Committee shall also
determine the performance or other conditions, if any, that must be satisfied
before all or part of an Option may be exercised.

 

(c)           Payment.  The Committee shall determine the methods by which the
exercise price of an Option may be paid, the form of payment, including, without
limitation, (i) cash, (ii) promissory note bearing interest at no less than such
rate as shall then preclude the imputation of interest under the Code,
(iii) shares of Stock held for such period of time as may be required by the
Committee in order to avoid adverse accounting consequences and having a Fair
Market Value on the date of delivery equal to the aggregate exercise price of
the Option or exercised portion thereof, (iv) by the delivery of a notice that
the Participant has placed a market sell order with a broker with respect to
shares of Stock then issuable upon exercise of the Option, and that the broker
has been directed to pay a sufficient portion of the net proceeds of the sale to
the Company in satisfaction of the Option exercise price; provided that payment
of such proceeds is then made to the Company upon settlement of such sale), and
the methods by which shares of Stock shall be delivered or deemed to be
delivered to Participants, or (v) other property acceptable to the Committee.
 Notwithstanding any other provision of the Plan to the contrary, no Participant
who is a Director or an “executive officer” of the Company within the meaning of
Section 13(k) of the Exchange Act shall be permitted to pay the exercise price
of an Option in any method which would violate Section 13(k) of the Exchange
Act.

 

(d)           Evidence of Grant.  All Options shall be evidenced by an Award
Agreement between the Company and the Participant.  The Award Agreement shall
include such additional provisions as may be specified by the Committee.

 

5.2           Incentive Stock Options.  Incentive Stock Options shall be granted
only to Employees and the terms of any Incentive Stock Options granted pursuant
to the Plan, in addition to the requirements of Section 5.1, must comply with
the following additional provisions of this Section 5.2:

 

(a)           Expiration of Option.  Subject to Section 5.2(c), an Incentive
Stock Option shall cease to be an Incentive Stock Option and shall be a
Non-Qualified Stock Option to any extent exercised by anyone after the first to
occur of the following events:

 

(i)            Ten years from the date it is granted, unless an earlier time is
set in the Award Agreement;

 

(ii)           Three months after the Participant’s termination of employment as
an Employee; and

 

(iii)          One year after the date of the Participant’s termination of
employment or service on account of Disability or death.  Upon the Participant’s
Disability or death, any Incentive Stock Options exercisable at the
Participant’s Disability or death may be exercised by the Participant’s legal
representative or representatives, by the person or

 

6

--------------------------------------------------------------------------------


 

persons entitled to do so pursuant to the Participant’s last will and testament,
or, if the Participant fails to make testamentary disposition of such Incentive
Stock Option or dies intestate, by the person or persons entitled to receive the
Incentive Stock Option pursuant to the applicable laws of descent and
distribution.

 

(b)           Dollar Limitation.  The aggregate Fair Market Value (determined as
of the time the Option is granted) of all shares of Stock with respect to which
Incentive Stock Options are first exercisable by a Participant in any calendar
year may not exceed $100,000 or such other limitation as imposed by
Section 422(d) of the Code, or any successor provision.  To the extent that
Incentive Stock Options are first exercisable by a Participant in excess of such
limitation, the excess shall be considered Non-Qualified Stock Options.

 

(c)           Ten Percent Owners.  An Incentive Stock Option shall be granted to
any individual who, at the date of grant, owns stock possessing more than ten
percent of the total combined voting power of all classes of Stock of the
Company only if such Option is granted at a price that is not less than 110% of
Fair Market Value on the date of grant and the Option is exercisable for no more
than five years from the date of grant.

 

(d)           Notice of Disposition.  The Participant shall give the Company
prompt notice of any disposition of shares of Stock acquired by exercise of an
Incentive Stock Option within (i) two years from the date of grant of such
Incentive Stock Option or (ii) one year after the transfer of such shares of
Stock to the Participant.

 

(e)           Expiration of Incentive Stock Options.  No Award of an Incentive
Stock Option may be made pursuant to this Plan after the tenth anniversary of
the Restatement Effective Date.

 

(f)            Right to Exercise.  During a Participant’s lifetime, an Incentive
Stock Option may be exercised only by the Participant.

 

(g)           Failure to Meet Requirements.  Any Option (or portion thereof)
purported to be an Incentive Stock Option, which, for any reason, fails to meet
the requirements of Section 422 of the Code shall be considered a Non-Qualified
Stock Option

 

5.3           Substitution of Stock Appreciation Rights.  The Committee may
provide in the Award Agreement evidencing the grant of an Option that the
Committee, in its sole discretion, shall have the right to substitute a Stock
Appreciation Right for such Option at any time prior to or upon exercise of such
Option, provided that such Stock Appreciation Right shall be exercisable with
respect to the same number of shares of Stock for which such substituted Option
would have been exercisable.

 

ARTICLE 6

 

RESTRICTED STOCK AWARDS

 

6.1           Grant of Restricted Stock.  The Committee is authorized to make
Awards of Restricted Stock to any Eligible Individual selected by the Committee
in such amounts and subject to such terms and conditions as determined by the
Committee.  All Awards of Restricted Stock shall be evidenced by an Award
Agreement.

 

6.2           Issuance and Restrictions.  Restricted Stock shall be subject to
such restrictions on transferability and other restrictions as the Committee may
impose (including, without limitation, limitations on the right to vote
Restricted Stock or the right to receive dividends on the Restricted Stock). 
These restrictions may lapse separately or in combination at such times,
pursuant to such circumstances, in such installments, or otherwise, as the
Committee determines at the time of the grant of the Award or thereafter.

 

6.3           Forfeiture.  Except as otherwise determined by the Committee at
the time of the grant of the Award or thereafter, upon termination of employment
or service during the applicable restriction period, Restricted Stock that is at
that time subject to restrictions shall be forfeited; provided, however, that
except as otherwise provided by Section 10.6, the Committee may (a) provide in
any Restricted Stock Award Agreement that restrictions or forfeiture conditions
relating to Restricted Stock will be waived in whole or in part in the event of
terminations resulting from specified causes, and (b) in other cases waive in
whole or in part restrictions or forfeiture conditions relating to Restricted
Stock.

 

6.4           Certificates for Restricted Stock.  Restricted Stock granted
pursuant to the Plan may be evidenced in such manner as the Committee shall
determine.  If certificates representing shares of Restricted Stock are
registered in the name of

 

7

--------------------------------------------------------------------------------


 

the Participant, certificates must bear an appropriate legend referring to the
terms, conditions, and restrictions applicable to such Restricted Stock, and the
Company may, at its discretion, retain physical possession of the certificate
until such time as all applicable restrictions lapse.

 

ARTICLE 7

 

STOCK APPRECIATION RIGHTS

 

7.1           Grant of Stock Appreciation Rights.

 

(a)           A Stock Appreciation Right may be granted to any Eligible
Individual selected by the Committee.  A Stock Appreciation Right shall be
subject to such terms and conditions not inconsistent with the Plan as the
Committee shall impose and shall be evidenced by an Award Agreement.

 

(b)           A Stock Appreciation Right shall entitle the Participant (or other
person entitled to exercise the Stock Appreciation Right pursuant to the Plan)
to exercise all or a specified portion of the Stock Appreciation Right (to the
extent then exercisable pursuant to its terms) and to receive from the Company
an amount equal to the product of (i) the excess of (A) the Fair Market Value of
a share of Stock on the date of exercise of the Stock Appreciation Right over
(B) the Fair Market Value of the Stock on the date the Stock Appreciation Right
was granted, and (ii) by the number of shares of Stock with respect to which the
Stock Appreciation Right is exercised, subject to any limitations the Committee
may impose.

 

7.2           Payment and Limitations on Exercise.  Payment of the amounts
determined under Section 7.1(b) above shall be in cash, in Stock (based on its
Fair Market Value as of the date the Stock Appreciation Right is exercised) or a
combination of both, as determined by the Committee in the Award Agreement.

 

ARTICLE 8

 

OTHER TYPES OF AWARDS

 

8.1           Performance Share Awards.  Any Eligible Individual selected by the
Committee may be granted one or more Performance Share awards which shall be
denominated in a number of shares of Stock and which may be linked to any one or
more of the Performance Criteria or other specific performance criteria
determined appropriate by the Committee, in each case on a specified date or
dates or over any period or periods determined by the Committee.  In making such
determinations, the Committee shall consider (among such other factors as it
deems relevant in light of the specific type of award) the contributions,
responsibilities and other compensation of the particular Participant.

 

8.2           Performance Stock Units.  Any Eligible Individual selected by the
Committee may be granted one or more Performance Stock Unit awards which shall
be denominated in unit equivalent of shares of Stock and/or units of value
including dollar value of shares of Stock and which may be linked to any one or
more of the Performance Criteria or other specific performance criteria
determined appropriate by the Committee, in each case on a specified date or
dates or over any period or periods determined by the Committee (subject to
Section 10.6).  In making such determinations, the Committee shall consider
(among such other factors as it deems relevant in light of the specific type of
award) the contributions, responsibilities and other compensation of the
particular Participant.

 

8.3           Performance Award.  Any Eligible Individual selected by the
Committee may be granted a Performance Award.    The value of such Performance
Awards may be linked to any one or more of the Performance Criteria or other
specific performance criteria determined appropriate by the Committee, in each
case on a specified date or dates or over any Performance Period determined by
the Committee.  In making such determinations, the Committee shall consider
(among such other factors as it deems relevant in light of the specific type of
award) the contributions, responsibilities and other compensation of the
Participant.

 

8.4           Dividend Equivalents.

 

(a)           Any Eligible Individual selected by the Committee may be granted
Dividend Equivalents based on the dividends declared on the shares of Stock that
are subject to any Award, to be credited as of dividend payment dates, during
the period between the date the Award is granted and the date the Award is
exercised, vests or expires, as determined by the Committee.  Such Dividend
Equivalents shall be converted to cash or additional shares of Stock by such
formula and at such time and subject to such limitations as may be determined by
the Committee.

 

8

--------------------------------------------------------------------------------


 

(b)           Dividend Equivalents granted with respect to Options or SARs that
are intended to be Qualified Performance-Based Compensation shall be payable,
with respect to pre-exercise periods, regardless of whether such Option or SAR
is subsequently exercised.

 

8.5           Stock Payments.  Any Eligible Individual selected by the Committee
may receive Stock Payments in the manner determined from time to time by the
Committee; provided, that unless otherwise determined by the Committee such
Stock Payments shall be made in lieu of base salary, bonus, or other cash
compensation otherwise payable to such Participant.  The number of shares shall
be determined by the Committee and may be based upon the Performance Criteria or
other specific criteria determined appropriate by the Committee, determined on
the date such Stock Payment is made or on any date thereafter.

 

8.6           Deferred Stock.  Any Eligible Individual selected by the Committee
may be granted an award of Deferred Stock in the manner determined from time to
time by the Committee.  The number of shares of Deferred Stock shall be
determined by the Committee and may be linked to the Performance Criteria or
other specific criteria determined to be appropriate by the Committee, in each
case on a specified date or dates or over any period or periods determined by
the Committee.  Stock underlying a Deferred Stock award will not be issued until
the Deferred Stock award has vested, pursuant to a vesting schedule or criteria
set by the Committee.  Unless otherwise provided by the Committee, a Participant
awarded Deferred Stock shall have no rights as a Company stockholder with
respect to such Deferred Stock until such time as the Deferred Stock Award has
vested and the Stock underlying the Deferred Stock Award has been issued.

 

8.7           Restricted Stock Units.  The Committee is authorized to make
Awards of Restricted Stock Units to any Eligible Individual selected by the
Committee in such amounts and subject to such terms and conditions as determined
by the Committee.  At the time of grant, the Committee shall specify the date or
dates on which the Restricted Stock Units shall become fully vested and
nonforfeitable, and may specify such conditions to vesting as it deems
appropriate.  At the time of grant, the Committee shall specify the maturity
date applicable to each grant of Restricted Stock Units which shall be no
earlier than the vesting date or dates of the Award and may be determined at the
election of the grantee.  On the maturity date, the Company shall transfer to
the Participant one unrestricted, fully transferable share of Stock for each
Restricted Stock Unit scheduled to be paid out on such date and not previously
forfeited.  The Committee shall specify the purchase price, if any, to be paid
by the grantee to the Company for such shares of Stock.

 

8.8           Term.  Except as otherwise provided herein, the term of any Award
of Performance Shares, Performance Stock Units, Dividend Equivalents, Stock
Payments, Deferred Stock, or Restricted Stock Units shall be set by the
Committee in its discretion.

 

8.9           Exercise or Purchase Price.  The Committee may establish the
exercise or purchase price, if any, of any Award of Performance Shares,
Performance Stock Units, Deferred Stock, Stock Payments, or Restricted Stock
Units; provided, however, that such price shall not be less than the par value
of a share of Stock, unless otherwise permitted by applicable state law.

 

8.10 Exercise upon Termination of Employment or Service.  An Award of
Performance Shares, Performance Stock Units, Dividend Equivalents, Deferred
Stock, Stock Payments, or Restricted Stock Units shall only be exercisable or
payable while the Participant is an Employee, Consultant or a member of the
Board, as applicable; provided, however, that the Committee in its sole and
absolute discretion may provide that an Award of Performance Shares, Performance
Stock Units, Dividend Equivalents, Stock Payments, Deferred Stock, Restricted
Stock Units or Other Stock-Based Award may be exercised or paid subsequent to a
termination of employment or service, as applicable, or following a Change of
Control of the Company, or because of the Participant’s retirement, death or
disability, or otherwise.

 

8.11 Form of Payment.  Payments with respect to any Awards granted under this
Article 8 shall be made in cash, in Stock or a combination of both, as
determined by the Committee.

 

8.12 Award Agreement.  All Awards under this Article 8 shall be subject to such
additional terms and conditions as determined by the Committee and shall be
evidenced by an Award Agreement.

 

ARTICLE 9

 

PERFORMANCE-BASED AWARDS

 

9.1           Purpose.  The purpose of this Article 9 is to provide the
Committee the ability to qualify Awards other than

 

9

--------------------------------------------------------------------------------


 

Options and SARs and that are granted pursuant to Articles 6 and 8 as Qualified
Performance-Based Compensation.  If the Committee, in its discretion, decides to
grant a Performance-Based Award to a Covered Employee, the provisions of this
Article 9 shall control over any contrary provision contained in Articles 6 or
8; provided, however, that the Committee may in its discretion grant Awards to
Covered Employees or other Participants that are based on Performance Criteria
or Performance Goals but that do not satisfy the requirements of this Article 9.

 

9.2           Applicability.  This Article 9 shall apply only to those Covered
Employees selected by the Committee to receive Performance-Based Awards.  The
designation of a Covered Employee as a Participant for a Performance Period
shall not in any manner entitle the Participant to receive an Award for the
period.  Moreover, designation of a Covered Employee as a Participant for a
particular Performance Period shall not require designation of such Covered
Employee as a Participant in any subsequent Performance Period and designation
of one Covered Employee as a Participant shall not require designation of any
other Covered Employees as a Participant in such period or in any other period.

 

9.3           Procedures with Respect to Performance-Based Awards.  To the
extent necessary to comply with the Qualified Performance-Based Compensation
requirements of Section 162(m)(4)(C) of the Code, with respect to any Award
granted under Articles 6 and 8 which may be granted to one or more Covered
Employees, no later than ninety (90) days following the commencement of any
fiscal year in question or any other designated fiscal period or period of
service (or such other time as may be required or permitted by Section 162(m) of
the Code), the Committee shall, in writing, (a) designate one or more Covered
Employees, (b)select the Performance Criteria applicable to the Performance
Period, (c) establish the Performance Goals, and amounts of such Awards, as
applicable, which may be earned for such Performance Period, and (d) specify the
relationship between Performance Criteria and the Performance Goals and the
amounts of such Awards, as applicable, to be earned by each Covered Employee for
such Performance Period.  Following the completion of each Performance Period,
the Committee shall certify in writing whether the applicable Performance Goals
have been achieved for such Performance Period.  In determining the amount
earned by a Covered Employee, the Committee shall have the right to reduce or
eliminate (but not to increase) the amount payable at a given level of
performance to take into account additional factors that the Committee may deem
relevant to the assessment of individual or corporate performance for the
Performance Period.

 

9.4           Payment of Performance-Based Awards.  Unless otherwise provided in
the applicable Award Agreement, a Participant must be employed by the Company or
a Subsidiary on the day a Performance-Based Award for such Performance Period is
paid to the Participant.  Furthermore, a Participant shall be eligible to
receive payment pursuant to a Performance-Based Award for a Performance Period
only if the Performance Goals for such period are achieved.  In determining the
amount earned under a Performance-Based Award, the Committee may reduce or
eliminate the amount of the Performance-Based Award earned for the Performance
Period, if in its sole and absolute discretion, such reduction or elimination is
appropriate.

 

9.5           Additional Limitations.  Notwithstanding any other provision of
the Plan, any Award which is granted to a Covered Employee and is intended to
constitute Qualified Performance-Based Compensation shall be subject to any
additional limitations set forth in Section 162(m) of the Code (including any
amendment to Section 162(m) of the Code) or any regulations or rulings issued
thereunder that are requirements for qualification as qualified
performance-based compensation as described in Section 162(m)(4)(C) of the Code,
and the Plan shall be deemed amended to the extent necessary to conform to such
requirements.

 

ARTICLE 10

 

PROVISIONS APPLICABLE TO AWARDS

 

10.1 Stand-Alone and Tandem Awards.  Awards granted pursuant to the Plan may, in
the discretion of the Committee, be granted either alone, in addition to, or in
tandem with, any other Award granted pursuant to the Plan. Awards granted in
addition to or in tandem with other Awards may be granted either at the same
time as or at a different time from the grant of such other Awards.

 

10.2 Award Agreement.  Awards under the Plan shall be evidenced by Award
Agreements that set forth the terms, conditions and limitations for each Award
which may include the term of an Award, the provisions applicable in the event
the Participant’s employment or service terminates, and the Company’s authority
to unilaterally or bilaterally amend, modify, suspend, cancel or rescind an
Award.

 

10

--------------------------------------------------------------------------------


 

10.3 Limits on Transfer.  No right or interest of a Participant in any Award may
be pledged, encumbered, or hypothecated to or in favor of any party other than
the Company or a Subsidiary, or shall be subject to any lien, obligation, or
liability of such Participant to any other party other than the Company or a
Subsidiary.  Except as otherwise provided by the Committee, no Award shall be
assigned, transferred, or otherwise disposed of by a Participant other than by
will or the laws of descent and distribution.  The Committee by express
provision in the Award or an amendment thereto may permit an Award (other than
an Incentive Stock Option) to be transferred to, exercised by and paid to
certain persons or entities related to the Participant, including but not
limited to members of the Participant’s family, charitable institutions, or
trusts or other entities whose beneficiaries or beneficial owners are members of
the Participant’s family and/or charitable institutions, or to such other
persons or entities as may be expressly approved by the Committee, pursuant to
such conditions and procedures as the Committee may establish.  Any permitted
transfer shall be subject to the condition that the Committee receive evidence
satisfactory to it that the transfer is being made for estate and/or tax
planning purposes (or to a “blind trust” in connection with the Participant’s
termination of employment or service with the Company or a Subsidiary to assume
a position with a governmental, charitable, educational or similar non-profit
institution) and on a basis consistent with the Company’s lawful issue of
securities.

 

10.4 Beneficiaries.  Notwithstanding Section 10.3, a Participant may, in the
manner determined by the Committee, designate a beneficiary to exercise the
rights of the Participant and to receive any distribution with respect to any
Award upon the Participant’s death.  A beneficiary, legal guardian, legal
representative, or other person claiming any rights pursuant to the Plan is
subject to all terms and conditions of the Plan and any Award Agreement
applicable to the Participant, except to the extent the Plan and Award Agreement
otherwise provide, and to any additional restrictions deemed necessary or
appropriate by the Committee.  If the Participant is married and resides in a
community property state, a designation of a person other than the Participant’s
spouse as his or her beneficiary with respect to more than 50% of the
Participant’s interest in the Award shall not be effective without the prior
written consent of the Participant’s spouse.  If no beneficiary has been
designated or survives the Participant, payment shall be made to the person
entitled thereto pursuant to the Participant’s will or the laws of descent and
distribution.  Subject to the foregoing, a beneficiary designation may be
changed or revoked by a Participant at any time provided the change or
revocation is filed with the Committee.

 

10.5 Stock Certificates; Book Entry Procedures.  Notwithstanding anything herein
to the contrary, the Company shall not be required to issue or deliver any
certificates evidencing shares of Stock pursuant to the exercise of any Award,
unless and until the Board has determined, with advice of counsel, that the
issuance and delivery of such certificates is in compliance with all applicable
laws, regulations of governmental authorities and, if applicable, the
requirements of any exchange on which the shares of Stock are listed or traded. 
All Stock certificates delivered pursuant to the Plan are subject to any
stop-transfer orders and other restrictions as the Committee deems necessary or
advisable to comply with federal, state, or foreign jurisdiction, securities or
other laws, rules and regulations and the rules of any national securities
exchange or automated quotation system on which the Stock is listed, quoted, or
traded.  The Committee may place legends on any Stock certificate to reference
restrictions applicable to the Stock.  In addition to the terms and conditions
provided herein, the Board may require that a Participant make such reasonable
covenants, agreements, and representations as the Board, in its discretion,
deems advisable in order to comply with any such laws, regulations, or
requirements. The Committee shall have the right to require any Participant to
comply with any timing or other restrictions with respect to the settlement or
exercise of any Award, including a window-period limitation, as may be imposed
in the discretion of the Committee.

 

10.6 Full Value Award Vesting Limitations.  Notwithstanding any other provision
of this Plan to the contrary, Full Value Awards made to Employees or Consultants
shall become vested over a period of not less than three years (or, in the case
of vesting based upon the attainment of Performance Goals or other
performance-based objectives, over a period of not less than one year) following
the date the Award is made; provided, however, that, notwithstanding the
foregoing, Full Value Awards may vest sooner upon a Change in Control, death or
disability; provided, further, however, that, notwithstanding the foregoing, the
Committee may make an award of up to and including 250,000 shares of Restricted
Stock to a member of the Board agreeing to serve as an interim Officer of the
Company and such award of Restricted Stock may vest in six months or upon the
occurrence of the vesting criteria specified by the Committee at the time the
Award is granted.

 

10.7 Paperless Administration.  In the event that the Company establishes, for
itself or using the services of a third party, an automated system for the
documentation, granting or exercise of Awards, such as a system using an
internet website or interactive voice response, then the paperless
documentation, granting or exercise of Awards by a Participant may be permitted
through the use of such an automated system.

 

11

--------------------------------------------------------------------------------


 

ARTICLE 11

 

CHANGES IN CAPITAL STRUCTURE

 

11.1 Adjustments.

 

(a)           In the event of any stock dividend, stock split, combination or
exchange of shares, merger, consolidation, spin-off, recapitalization or other
distribution (other than normal cash dividends) of Company assets to
stockholders, or any other change affecting the shares of Stock or the share
price of the Stock, other than an Equity Restructuring, the Committee shall make
such proportionate and equitable adjustments, if any, as the Committee in its
discretion may deem appropriate to reflect such change with respect to (i) the
aggregate number and kind of shares that may be issued under the Plan
(including, but not limited to, adjustments of the limitations in Sections 3.1
and 3.3); (ii) the terms and conditions of any outstanding Awards (including,
without limitation, any applicable performance targets or criteria with respect
thereto); and (iii) the grant or exercise price per share for any outstanding
Awards under the Plan.  Any adjustment affecting an Award intended as Qualified
Performance-Based Compensation shall be made consistent with the requirements of
Section 162(m) of the Code.

 

(b)           In the event of any transaction or event described in
Section 11(a) or any unusual or nonrecurring transactions or events affecting
the Company, any affiliate of the Company, or the financial statements of the
Company or any affiliate, or of changes in applicable laws, regulations or
accounting principles, the Committee, in its sole and absolute discretion, and
on such terms and conditions as it deems appropriate, either by the terms of the
Award or by action taken prior to the occurrence of such transaction or event
and either automatically or upon the Participant’s request, is hereby authorized
to take any one or more of the following actions whenever the Committee
determines that such action is appropriate in order to prevent dilution or
enlargement of the benefits or potential benefits intended to be made available
under the Plan or with respect to any Award under the Plan, to facilitate such
transactions or events or to give effect to such changes in laws, regulations or
principles:

 

(i)            To provide for either (A) termination of any such Award in
exchange for an amount of cash, if any, equal to the amount that would have been
attained upon the exercise of such Award or realization of the Participant’s
rights (and, for the avoidance of doubt, if as of the date of the occurrence of
the transaction or event described in this Section 11(b) the Committee
determines in good faith that no amount would have been attained upon the
exercise of such Award or realization of the Participant’s rights, then such
Award may be terminated by the Company without payment) or (B) the replacement
of such Award with other rights or property selected by the Committee in its
sole discretion;

 

(ii)           To provide that such Award be assumed by the successor or
survivor corporation, or a parent or subsidiary thereof, or shall be substituted
for by similar options, rights or awards covering the stock of the successor or
survivor corporation, or a parent or subsidiary thereof, with appropriate
adjustments as to the number and kind of shares and prices;

 

(iii)          To make adjustments in the number and type of shares of Common
Stock (or other securities or property) subject to outstanding Awards, and in
the number and kind of outstanding Restricted Stock or Deferred Stock and/or in
the terms and conditions of (including the grant or exercise price), and the
criteria included in, outstanding options, rights and awards and options, rights
and awards which may be granted in the future;

 

(iv)          To provide that such Award shall be exercisable or payable or
fully vested with respect to all shares covered thereby, notwithstanding
anything to the contrary in the Plan or the applicable Award Agreement; and

 

(v)           To provide that the Award cannot vest, be exercised or become
payable after such event.

 

(c)           In connection with the occurrence of any Equity Restructuring, and
notwithstanding anything to the contrary in Sections 11(a) and 11(b):

 

(i)            The number and type of securities subject to each outstanding
Award and the exercise price or grant price thereof, if applicable, will be
proportionately and equitably adjusted.  The adjustments provided under this
Section 11.1(c)(i) shall be nondiscretionary and shall be final and binding on
the affected Participant and the Company.

 

12

--------------------------------------------------------------------------------


 

(ii)           The Committee shall make such equitable adjustments, if any, as
the Committee in its discretion may deem appropriate to reflect such Equity
Restructuring with respect to the aggregate number and kind of shares that may
be issued under the Plan (including, but not limited to, adjustments of the
limitations in Sections 3.1 and 3.3).

 

11.2 Acceleration upon a Change of Control.  Except as may otherwise be provided
in any Award Agreement or any other written agreement entered into by and
between the Company and a Participant, if a Change of Control occurs and a
Participant’s Options, Restricted Stock or Stock Appreciation Rights settled in
stock are not converted, assumed, or replaced by a successor, such Awards shall
become fully exercisable and all forfeiture restrictions on such Awards shall
lapse; and provided such Change of Control is a change in the ownership or
effective control of the Company or in the ownership of or a substantial portion
of the assets of the Company within the meaning of Section 409A of the Code,
then all Restricted Stock Units, Deferred Stock and Performance Stock shall
become deliverable upon the Change of Control.  Upon, or in anticipation of, a
Change of Control, the Committee may in its sole discretion provide for (i) any
and all Awards outstanding hereunder to terminate at a specific time in the
future and shall give each Participant the right to exercise such Awards during
a period of time as the Committee shall determine, (ii) either the purchase of
any Award for an amount of cash equal to the amount that could have been
attained upon the exercise of such Award or realization of the Participant’s
rights had such Award been currently exercisable or payable or fully vested
(and, for the avoidance of doubt, if as of such date the Committee determines in
good faith that no amount would have been attained upon the exercise of such
Award or realization of the Participant’ s rights, then such Award may be
terminated by the Company without payment), (iii) the replacement of such Award
with other rights or property selected by the Committee in its sole discretion
the assumption of or substitution of such Award by the successor or surviving
corporation, or a parent or subsidiary thereof, with appropriate adjustments as
to the number and kind of Shares and prices, or (iv) provide for payment of
Awards in cash based on the value of Stock on the date of the Change of Control
plus reasonable interest on the Award through the date such Award would
otherwise be vested or have been paid in accordance with its original terms, if
necessary to comply with Section 409A of the Code.

 

11.3 No Other Rights.  Except as expressly provided in the Plan, no Participant
shall have any rights by reason of any subdivision or consolidation of shares of
stock of any class, the payment of any dividend, any increase or decrease in the
number of shares of stock of any class or any dissolution, liquidation, merger,
or consolidation of the Company or any other corporation.  Except as expressly
provided in the Plan or pursuant to action of the Committee under the Plan, no
issuance by the Company of shares of stock of any class, or securities
convertible into shares of stock of any class, shall affect, and no adjustment
by reason thereof shall be made with respect to, the number of shares of Stock
subject to an Award or the grant or exercise price of any Award.

 

ARTICLE 12

 

ADMINISTRATION

 

12.1 Committee.  Unless and until the Board delegates administration of the Plan
to a Committee as set forth below, the Plan shall be administered by the full
Board, and for such purposes the term “Committee” as used in this Plan shall be
deemed to refer to the Board.  The Board, at its discretion or as otherwise
necessary to comply with the requirements of Section 162(m) of the Code,
Rule 16b-3 promulgated under the Exchange Act or to the extent required by any
other applicable rule or regulation, shall delegate administration of the Plan
to a Committee.  The Committee shall consist solely of two or more Directors,
each of whom qualifies as (a) a Non-Employee Director and an “independent
director” under the rules of the principal securities market on which shares of
Stock are traded, and (b) an “outside director” pursuant to Code
Section 162(m) and the regulations issued thereunder.  Notwithstanding the
foregoing:  (x) the full Board, acting by a majority of its members in office,
shall conduct the general administration of the Plan with respect to all Awards
granted to Directors and for purposes of such Awards the term “Committee” as
used in this Plan shall be deemed to refer to the Board, and (y) the Committee
may delegate its authority hereunder to the extent permitted by Section 12.5. 
Appointment of Committee members shall be effective upon acceptance of
appointment.  The Board may abolish the Committee at any time and revest in the
Board the administration of the Plan.  Committee members may resign at any time
by delivering written notice to the Board.  Vacancies in the Committee may only
be filled by the Board.

 

12.2 Action by the Committee.  The Committee shall act in accordance with its
charter.  If the Committee does not have a charter, the majority of the
Committee shall constitute a quorum, and the acts of a majority of the members
present at any meeting at which a quorum is present, and acts approved in
writing by a majority of the Committee in lieu of a meeting, shall be deemed the
acts of the Committee.  Each member of the Committee is entitled to, in good
faith, rely or act upon any report or other information furnished to that member
by any officer or other employee of the Company or any Subsidiary, the Company’s
independent certified public accountants, or any executive compensation
consultant or other professional retained by the Company to assist in the
administration of the Plan.

 

13

--------------------------------------------------------------------------------


 

12.3 Authority of Committee.  Subject to any specific designation in the Plan,
the Committee has the exclusive power, authority and discretion to:

 

(a)           Designate Participants to receive Awards;

 

(b)           Determine the type or types of Awards to be granted to each
Participant;

 

(c)           Determine the number of Awards to be granted and the number of
shares of Stock to which an Award will relate;

 

(d)           Determine the terms and conditions of any Award granted pursuant
to the Plan, including, but not limited to, the exercise price, grant price, or
purchase price, any restrictions or limitations on the Award, any schedule for
lapse of forfeiture restrictions or restrictions on the exercisability of an
Award, and accelerations or waivers thereof, any provisions related to
non-competition and recapture of gain on an Award, based in each case on such
considerations as the Committee in its sole discretion determines; provided,
however, that the Committee shall not have the authority to accelerate the
vesting or waive the forfeiture of any Performance-Based Awards;

 

(e)           Determine whether, to what extent, and pursuant to what
circumstances an Award may be settled in, or the exercise price of an Award may
be paid in, cash, Stock, other Awards, or other property, or an Award may be
canceled, forfeited, or surrendered;

 

(f)            Prescribe the form of each Award Agreement, which need not be
identical for each Participant;

 

(g)           Decide all other matters that must be determined in connection
with an Award;

 

(h)           Establish, adopt, or revise any rules and regulations as it may
deem necessary or advisable to administer the Plan;

 

(i)            Interpret the terms of, and any matter arising pursuant to, the
Plan or any Award Agreement; and

 

(j)            Make all other decisions and determinations that may be required
pursuant to the Plan or as the Committee deems necessary or advisable to
administer the Plan.

 

12.4 Delegation of Authority.  To the extent permitted by applicable law, the
Committee may from time to time delegate to a committee of one or more members
of the Board or one or more officers of the Company the authority to grant or
amend Awards to Participants other than (a) senior executives of the Company who
are subject to Section 16 of the Exchange Act, (b) Covered Employees, or
(c) officers of the Company (or members of the Board) to whom authority to grant
or amend Awards has been delegated hereunder.  Any delegation hereunder shall be
subject to the restrictions and limits that the Committee specifies at the time
of such delegation, and the Committee may at any time rescind the authority so
delegated or appoint a new delegatee.  At all times, the delegatee appointed
under this Section 12.5 shall serve in such capacity at the pleasure of the
Committee.

 

12.5 Decisions Binding.  The Committee’s interpretation of the Plan, any Awards
granted pursuant to the Plan, any Award Agreement and all decisions and
determinations by the Committee with respect to the Plan are final, binding, and
conclusive on all parties.

 

ARTICLE 13

 

EFFECTIVE AND EXPIRATION DATE

 

13.1 Effective Date.  This Amended and Restated Plan is effective as of the date
the Plan is approved by the Company’s stockholders either:

 

(a)           By a majority of the votes cast at a duly held stockholders
meeting at which a quorum representing a representing a majority of outstanding
voting stock is, either in person or by proxy, present and voting on the Plan;
or

 

(b)           By a method and in a degree that would be treated as adequate
under Delaware law in the case of an action requiring stockholder approval.

 

14

--------------------------------------------------------------------------------


 

13.2 Expiration Date.  The Plan will expire on, and no Award may be granted
pursuant to the Plan after, the tenth anniversary of the Restatement Effective
Date.  Any Awards that are outstanding on the tenth anniversary of the
Restatement Effective Date shall remain in force according to the terms of the
Plan and the applicable Award Agreement.

 

ARTICLE 14

 

AMENDMENT, MODIFICATION, AND TERMINATION

 

14.1 Amendment, Modification, And Termination.  Subject to Section 15.14, with
the approval of the Board, at any time and from time to time, the Committee may
terminate, amend or modify the Plan; provided, however, that (a) to the extent
necessary and desirable to comply with any applicable law, regulation, or stock
exchange rule, the Company shall obtain stockholder approval of any Plan
amendment in such a manner and to such a degree as required, and (b) stockholder
approval is required for any amendment to the Plan that (i) increases the number
of shares available under the Plan (other than any adjustment as provided by
Article 11), (ii) permits the Committee to grant Options with an exercise price
that is below Fair Market Value on the date of grant, (iii) permits the
Committee to extend the exercise period for an Option beyond ten years from the
date of grant, or (iv) results in a material increase in benefits or a change in
eligibility requirements.  Notwithstanding any provision in this Plan to the
contrary, absent approval of the stockholders of the Company, no Option may be
amended to reduce the per share exercise price of the shares subject to such
Option below the per share exercise price as of the date the Option is granted
and, except as permitted by Article 11, no Option may be granted in exchange
for, or in connection with, the cancellation or surrender of an Option having a
higher per share exercise price.

 

14.2 Awards Previously Granted.  Except with respect to amendments made pursuant
to Section 15.14, no termination, amendment, or modification of the Plan shall
adversely affect in any material way any Award previously granted pursuant to
the Plan without the prior written consent of the Participant.

 

ARTICLE 15

 

GENERAL PROVISIONS

 

15.1 No Rights to Awards.  No Participant, employee, or other person shall have
any claim to be granted any Award pursuant to the Plan, and neither the Company
nor the Committee is obligated to treat Participants, employees, and other
persons uniformly.

 

15.2 No Stockholders Rights.  Except as otherwise provided herein, a Participant
shall have none of the rights of a stockholder of the Company with respect to
shares of Stock covered by an Award unless and until the Participant becomes the
record owner of such shares.

 

15.3 Withholding.  The Company or any Subsidiary shall have the authority and
the right to deduct or withhold, or require a Participant to remit to the
Company, an amount sufficient to satisfy federal, state, local and foreign taxes
(including the Participant’s employment tax obligations) required by law to be
withheld with respect to any taxable event concerning a Participant arising as a
result of this Plan.  The Committee may in its discretion and in satisfaction of
the foregoing requirement allow a Participant to elect to have the Company
withhold shares of Stock otherwise issuable under an Award (or allow the return
of shares of Stock) having a Fair Market Value equal to the sums required to be
withheld.  Notwithstanding any other provision of the Plan, the number of shares
of Stock which may be withheld with respect to the issuance, vesting, exercise
or payment of any Award (or which may be repurchased from the Participant of
such Award within six months after such shares of Stock were acquired by the
Participant from the Company) in order to satisfy the Participant’s federal,
state, local and foreign income and payroll tax liabilities with respect to the
issuance, vesting, exercise or payment of the Award shall be limited to the
number of shares which have a Fair Market Value on the date of withholding or
repurchase equal to the aggregate amount of such liabilities based on the
minimum statutory withholding rates for federal, state, local and foreign income
tax and payroll tax purposes that are applicable to such supplemental taxable
income.

 

15.4 No Right to Employment or Services.  Nothing in the Plan or any Award
Agreement shall interfere with or limit in any way the right of the Company or
any Subsidiary to terminate any Participant’s employment or services at any
time, nor confer upon any Participant any right to continue in the employ or
service of the Company or any Subsidiary.

 

15.5 Unfunded Status of Awards.  The Plan is intended to be an “unfunded” plan
for incentive compensation.  With respect to any payments not yet made to a
Participant pursuant to an Award, nothing contained in the Plan or any Award
Agreement shall give the Participant any rights that are greater than those of a
general creditor of the Company or any

 

15

--------------------------------------------------------------------------------


 

Subsidiary.

 

15.6 Indemnification.  To the extent allowable pursuant to applicable law, each
member of the Committee or of the Board shall be indemnified and held harmless
by the Company from any loss, cost, liability, or expense that may be imposed
upon or reasonably incurred by such member in connection with or resulting from
any claim, action, suit, or proceeding to which he or she may be a party or in
which he or she may be involved by reason of any action or failure to act
pursuant to the Plan and against and from any and all amounts paid by him or her
in satisfaction of judgment in such action, suit, or proceeding against him or
her; provided he or she gives the Company an opportunity, at its own expense, to
handle and defend the same before he or she undertakes to handle and defend it
on his or her own behalf.  The foregoing right of indemnification shall not be
exclusive of any other rights of indemnification to which such persons may be
entitled pursuant to the Company’s Certificate of Incorporation or Bylaws, as a
matter of law, or otherwise, or any power that the Company may have to indemnify
them or hold them harmless.

 

15.7 Relationship to other Benefits.  No payment pursuant to the Plan shall be
taken into account in determining any benefits pursuant to any pension,
retirement, savings, profit sharing, group insurance, welfare or other benefit
plan of the Company or any Subsidiary except to the extent otherwise expressly
provided in writing in such other plan or an agreement thereunder.

 

15.8 Expenses.  The expenses of administering the Plan shall be borne by the
Company and its Subsidiaries.

 

15.9 Titles and Headings.  The titles and headings of the Sections in the Plan
are for convenience of reference only and, in the event of any conflict, the
text of the Plan, rather than such titles or headings, shall control.

 

15.10       Fractional Shares.  No fractional shares of Stock shall be issued
and the Committee shall determine, in its discretion, whether cash shall be
given in lieu of fractional shares or whether such fractional shares shall be
eliminated by rounding up or down as appropriate.

 

15.11       Limitations Applicable to Section 16 Persons.  Notwithstanding any
other provision of the Plan, the Plan, and any Award granted or awarded to any
Participant who is then subject to Section 16 of the Exchange Act, shall be
subject to any additional limitations set forth in any applicable exemptive
rule under Section 16 of the Exchange Act (including any amendment to Rule 16b-3
of the Exchange Act) that are requirements for the application of such exemptive
rule.  To the extent permitted by applicable law, the Plan and Awards granted or
awarded hereunder shall be deemed amended to the extent necessary to conform to
such applicable exemptive rule.

 

15.12       Government and Other Regulations.  The obligation of the Company to
make payment of awards in Stock or otherwise shall be subject to all applicable
laws, rules, and regulations, and to such approvals by government agencies as
may be required.  The Company shall be under no obligation to register pursuant
to the Securities Act of 1933, as amended, any of the shares of Stock paid
pursuant to the Plan.  If the shares paid pursuant to the Plan may in certain
circumstances be exempt from registration pursuant to the Securities Act of
1933, as amended, the Company may restrict the transfer of such shares in such
manner as it deems advisable to ensure the availability of any such exemption.

 

15.13       Governing Law.  The Plan and all Award Agreements shall be construed
in accordance with and governed by the laws of the State of Delaware.

 

15.14       Section 409A.  To the extent that the Committee determines that any
Award granted under the Plan is subject to Section 409A of the Code, the Award
Agreement evidencing such Award shall incorporate the terms and conditions
required by Section 409A of the Code.  To the extent applicable, the Plan and
Award Agreements shall be interpreted in accordance with Section 409A of the
Code and Department of Treasury regulations and other interpretive guidance
issued thereunder, including without limitation any such regulations or other
guidance that may be issued after the Restatement Effective Date. 
Notwithstanding any provision of the Plan to the contrary, in the event that
following the Restatement Effective Date the Committee determines that any Award
may be subject to Section 409A of the Code and related Department of Treasury
guidance (including such Department of Treasury guidance as may be issued after
the Restatement Effective Date), the Committee may adopt such amendments to the
Plan and the applicable Award Agreement or adopt other policies and procedures
(including amendments, policies and procedures with retroactive effect), or take
any other actions, that the Committee determines are necessary or appropriate to
(a) exempt the Award from Section 409A of the Code and/or preserve the intended
tax treatment of the benefits provided with respect to the Award, or (b) comply
with the requirements of Section 409A of the Code and related Department of
Treasury guidance and thereby avoid the application of any penalty taxes under
such Section.

 

16

--------------------------------------------------------------------------------


 

*  *  *  *  *

 

I hereby certify that the foregoing Plan was duly adopted by the Board of
Directors of Accuride Corporation on October 21, 2008, and was previously
approved in all material respects, by the stockholders of Accuride Corporation
on June 14, 2007.

 

Executed on this 4th day of November, 2008.

 

 

 

/s/ David K. Armstrong

 

Corporate Secretary

 

17

--------------------------------------------------------------------------------